Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  Examiner believes line 2 should read “when keeping the --keeping-- pressure of the actuator” or alternatively “when keeping the pressure of the actuator --at the keeping pressure--” or something similar to signify the keeping pressure is the pressure being referenced (ex. similar to Claim 1, lines 21-22).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 5 recites “a hydraulic pump configured to change a discharge capacity of the hydraulic pump”. This is indefinite. As best understood, the instant invention comprises one pump (17). The discharge capacity adjustment mechanism (12), claimed in the following lines 10-12 of Claim 1, is responsible for the “configured to adjust the discharge capacity of the hydraulic pump”, not a separate 
Those claims not specifically mentioned above are rejected as being rendered indefinite by virtue of their dependence on an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2, as far as they are definite and understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hehl (US 5486106).
Regarding Claim 1, Hehl teaches
A hydraulic pressure supply device configured to supply to an actuator an operating liquid having keeping pressure corresponding to a load applied to the actuator, 
the hydraulic pressure supply device comprising: 
a hydraulic pump (15) configured to change a discharge capacity of the hydraulic pump (note via 17, please 112(b) discussion above) and discharge the operating liquid at a flow rate corresponding to the discharge capacity and a rotational frequency at which the hydraulic pump is driven; 
an electric motor (18) configured to drive and rotate the hydraulic pump and change a rotational frequency of the electric motor; 

a pressure detector (13) configured to detect pressure of the operating liquid discharged from the hydraulic pump; 
a rotational frequency detector (24) configured to detect the rotational frequency of the electric motor; and 
a controller (with 12 and 20) configured to control operations of the electric motor and the discharge capacity adjustment mechanism based on the rotational frequency detected by the rotational frequency detector such that the pressure detected by the pressure detector is kept at the keeping pressure (ex. Fig. 2, period 4), wherein: 
when keeping the pressure of the operating liquid, to be supplied to the actuator, at the keeping pressure, the controller controls the operation of the discharge capacity adjustment mechanism such that the discharge capacity of the hydraulic pump becomes a set lower limit discharge capacity (Fig. 2, note Q.sub.desired during period 4); and 
the set lower limit discharge capacity is set to be larger than the minimum discharge capacity (Fig. 2, ex. note Q.sub.desired in periods 7 or 8, either of which is lower than in period 4) and be changed by the controller (Fig. 2).
Examiner note: The limitation “set lower limit discharge capacity” is being interpreted broadly as a value rather than a set boundary condition, given that the controller sets the capacity of the pump to the value (“such that the discharge capacity of the hydraulic pump becomes a set lower limit discharge capacity”) and the value is able to be subsequently changed (“the set lower limit discharge capacity is set to…be changed by the controller).
Regarding Claim 2,
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hehl in view of Nagai et al. (US 5050379).
Regarding Claim 6, Hehl teaches the invention substantially as claimed except for
further comprising a liquid temperature detector configured to detect a temperature of the operating liquid, wherein: 
the controller adjusts a value of the set lower limit discharge capacity in accordance with a liquid temperature detected by the liquid temperature detector.
Nagai teaches
further comprising a liquid temperature detector (54) configured to detect a temperature of the operating liquid, wherein: 
the controller (52, Col. 5, lines 3-24) adjusts a value of the discharge capacity in accordance with a liquid temperature detected by the liquid temperature detector.
The correction results in a more accurate flow rate (ex. Col. 5, lines 8-12).

Regarding Claim 7, Hehl teaches the invention substantially as claimed except for
further comprising a liquid temperature detector configured to detect a temperature of the operating liquid, wherein: the controller adjusts a value of the set lower limit discharge capacity in accordance with a liquid temperature detected by the liquid temperature detector.
Nagai teaches
further comprising a liquid temperature detector (54) configured to detect a temperature of the operating liquid, wherein: 
the controller (52, Col. 5, lines 3-24) adjusts a value of the discharge capacity in accordance with a liquid temperature detected by the liquid temperature detector.
The correction results in a more accurate flow rate (ex. Col. 5, lines 8-12).
Since both references are directed to hydraulic systems, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Hehl to include temperature correction as taught by Nagai in order to provide more accurate flow rate.

Allowable Subject Matter
Claims 3-5, 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shimizu teaches elements of the instant invention including a hydraulic pump, electric motor, discharge capacity adjustment mechanism, pressure detector, rotational frequency detector, and a controller. Tanemura teaches elements of the instant invention including a hydraulic pump, electric motor, discharge capacity adjustment mechanism, pressure detector, rotational frequency detector, and a controller. Hashimoto teaches elements of the instant invention including a hydraulic pump, electric motor, discharge capacity adjustment mechanism, pressure detector, rotational frequency detector, and a controller.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M QUANDT whose telephone number is (571)272-1247. The examiner can normally be reached Tuesday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

MICHAEL M. QUANDT
Examiner
Art Unit 3745



/MICHAEL QUANDT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/F Daniel Lopez/Primary Examiner, Art Unit 3745